Citation Nr: 1200317	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-41 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected lumbar spine degenerative disc disease (DDD) prior to November 25, 2009.

2.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbar spine DDD after November 25, 2009.

3.  Entitlement to a compensable disability rating for service-connected right lower extremity radiculopathy prior to November 25, 2009.

4.  Entitlement to a disability rating in excess of 20 percent for service-connected right lower extremity radiculopathy after November 25, 2009.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to October 1963 and November 1963 to October 1967.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's September 2007 claim for increased disability ratings for service-connected lumbar spine DDD and right leg radiculopathy were initially denied in a May 2008 rating decision.  In a December 2009 rating decision, the RO granted an increased rating for lumbar spine DDD to 40 percent disabling and for right leg radiculopathy to 20 percent disabling, both effective November 25, 2009, the date of a VA medical examination.  The Veteran disagreed and perfected an appeal.

In April 2011, the Veteran and his representative presented testimony and evidence at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been included in the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Reasons for remand

Increased ratings

The Board observes that at the April 2011 hearing, the Veteran contended that since the November 2009 examination, his back and right leg symptoms had gotten worse.  The Veteran testified that he experiences muscle spasms in his right leg due to pain radiating from his low back.  See hearing transcript at page 6.  He has further complained to VA examiners of right knee weakness because of the pain.  
VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) [where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination].   

Accordingly, the Board remands the claims for a new examination.

TDIU

The Veteran stated in the VA Form 9 substantive appeal that he left his employment as a construction engineer and pipefitter-welder because his back condition prevented him from lifting, bending and climbing.  

The Court of Appeals for Veterans Claims (Court) has held that "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation."  See Rice v. Shinseki, 22 Vet. App. 447 at 453-54 (2009).   In this case, the Board observes that the Veteran has contended that he left his employment because of his service-connected disorders.  Thus, the TDIU issue has been reasonably raised by the record.  

The Board remands the claim for further development.  The remanded back and neuropathy disorders should also be evaluated in the context of their combined impact on the Veteran's ability to follow substantially gainful employment.

Finally, in Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that date from March 2010 and any other evidence the Veteran identifies as relevant.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the records VA medical records dating from March 2010.

2.  Request that the Veteran submit or provide VA access to any private medical treatment records or other records, not already of record, that will support his claims and incorporate such records into the Veteran's VA claims folder.

3.  Schedule the Veteran for VA examination to assess his service-connected lumbar and right lower extremity disabilities.  The claims folder should be forwarded to the examiner for review.  The examiner should provide a description of the nature and extent of the service-connected lumbar spine DDD including whether there is evidence of ankylosis. 

The examiner should also provide a description of the nature and extent of the service-connected right leg radiculopathy disability, to include whether the disability is manifested by nerve deficits resulting in foot drop or weakened (or lost) knee flexion.  The examiner should also indicate whether there is any other associated objective neurological abnormality associated with the service-connected disability, including but not limited to bowel or bladder impairment.

The examiner should provide a description of the impact of the Veteran's service-connected disabilities on his ability to follow substantially gainful employment.  Specifically, is the Veteran unable to maintain or retain substantially gainful employment due solely to his service-connected disabilities.  In rendering the opinion, the examiner should consider the Veteran's work experience but not his age or nonservice-connected disabilities.  

4.  Ensure that the above steps have been accomplished and that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


